              Case 1:21-cv-04925-JGK Document 1 Filed 06/03/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-4925
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 PROOFPOINT, INC., GARY STEELE,                             :   SECTIONS 14(a) AND 20(a) OF THE
 DANA EVAN, ELIZABETH RAFAEL,                               :   SECURITIES EXCHANGE ACT OF
 JONATHAN FEIBER, KEVIN HARVEY,                             :   1934
 KRISTEN GIL, LEYLA SEKA, MICHAEL                           :
 JOHNSON, and RICHARD WALLACE,                              :   JURY TRIAL DEMANDED
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :



        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.        This is an action brought by Plaintiff against Proofpoint, Inc. (“Proofpoint or the

“Company”) and the members Proofpoint board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with

the proposed acquisition of Proofpoint by Thoma Bravo FCStone Inc. (“Thoma Bravo”) and its

affiliates.

        2.        Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on June 2, 2021 with the United States Securities and Exchange
            Case 1:21-cv-04925-JGK Document 1 Filed 06/03/21 Page 2 of 16




Commission (“SEC”) and disseminated to Company stockholders.                The Proxy Statement

recommends that Company stockholders vote in favor of a proposed transaction whereby Project

Kafka Merger Sub, Inc. (“Merger Sub”), a wholly owned subsidiary of Project Kafka Parent, LLC

(“Parent”), will merge with and into Proofpoint with Proofpoint surviving the merger and

becoming a wholly owned subsidiary of Parent (the “Proposed Transaction”). Both Parent and

Merger Sub are affiliated entities of Thoma Bravo. Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into (the “Merger Agreement”) each

Proofpoint common share issued and outstanding will be converted into the right to receive

$176.00 in cash (the “Merger Consideration”).

       3.       As discussed below, Defendants have asked Proofpoint stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisors of the Company, Morgan Stanley & Co. LLC (“Morgan Stanley”) in support of

its fairness opinion, and relied upon by the Board in recommending the Company’s stockholders

vote in favor of the Proposed Transaction.

       4.       It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Proofpoint stockholders or, in the event the




                                                 2
             Case 1:21-cv-04925-JGK Document 1 Filed 06/03/21 Page 3 of 16




Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Proofpoint trades on the NASDAQ Stock

Exchange, which is headquartered in this District. Further, Proofpoint’s proxy solicitor, D.F. King

& Co., Inc., is headquartered in this District.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of Proofpoint common

stock and has held such stock since prior to the wrongs complained of herein.

        10.      Individual Defendant Gary Steele has served as a member of the Board since 2002

and is the Company’s Chief Executive Officer and Chairman of the Board.

        11.      Individual Defendant Dana Evan has served as a member of the Board since June

2008.

        12.      Individual Defendant Elizabeth Rafael has served as a member of the Board since

February 2021.


                                                   3
          Case 1:21-cv-04925-JGK Document 1 Filed 06/03/21 Page 4 of 16




       13.      Individual Defendant Jonathan Feiber has served as a member of the Board since

July 2002.

       14.      Individual Defendant Kevin Harvey has served as a member of the Board since

December 2002.

       15.      Individual Defendant Kristen Gil has served as a member of the Board since

October 2017.

       16.      Individual Defendant Leyla Seka has served as a member of the Board since

September 2019.

       17.      Individual Defendant Michael Johnson has served as a member of the Board since

July 2017.

       18.      Individual Defendant Richard Wallace has served as a member of the Board since

May 2017.

       19.      Defendant Proofpoint is incorporated in Delaware and maintains its principal

offices at 925 West Maude Avenue, Sunnyvale, California 94085. The Company’s common stock

trades on the NASDAQ Stock Exchange under the symbol “PFPT.”

       20.      The defendants identified in paragraphs 10-18 are collectively referred to as the

“Individual Defendants” or the “Board.”

       21.      The defendants identified in paragraphs 10-19 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       22.      Proofpoint operates as a security-as-a-service provider that enables large and mid-

sized organizations to defend, protect, archive, and govern their sensitive data worldwide. It offers

protection against advanced and targeted threats, including malicious attachments, polymorphic


                                                 4
         Case 1:21-cv-04925-JGK Document 1 Filed 06/03/21 Page 5 of 16




threats, zero-day exploits, user-transparent drive-by downloads, malicious web links, hybrid

threats, malware free attacks, and other penetration tactics. The Company also provides integrated

email security, cloud security, threat protection products, information protection and archiving,

and digital risk protection product services. In addition, it offers solutions that enable secure

business-to-business and business-to-consumer communications; email encryption services that

encrypt sensitive emails and deliver them to PC or mobile device; file-transfer solutions for end-

users to share various forms of documents and other content; security optimized cloud architecture

solutions; and security-as-a-service platform consisting of solutions, platform technologies, and

infrastructures. The Company serves governments, education, financial services, and healthcare

sectors; small and medium businesses; and mobile operators and Internet service providers.

Proofpoint has a partnership with Relativity ODA LLC to integrate Proofpoint platform with

Relativity Trace to deliver an end-to-end archive and communication surveillance solution. The

Company was incorporated in 2002 and is headquartered in Sunnyvale, California.

       23.     On April 26, 2021, Proofpoint and Thoma Bravo jointly announced that they had

entered into a proposed transaction:


               SUNNYVALE & SAN FRANCISCO, Calif., April 26, 2021 --
               Proofpoint, Inc. (NASDAQ: PFPT) (the “Company”), a leading
               cybersecurity and compliance company, today announced that it has
               entered into a definitive agreement to be acquired by Thoma Bravo,
               a leading private equity investment firm focused on the software and
               technology-enabled services sector, in an all-cash transaction that
               values Proofpoint at approximately $12.3 billion.

               Under the terms of the agreement, Proofpoint shareholders will
               receive $176.00 per share in cash, representing a premium of
               approximately 34 percent over Proofpoint’s closing share price on
               April 23, 2021, the last full trading day prior to the transaction
               announcement, and a premium of approximately 36 percent over
               Proofpoint’s three-month volume-weighted average closing share
               price through April 23, 2021. Upon completion of the transaction,



                                                5
Case 1:21-cv-04925-JGK Document 1 Filed 06/03/21 Page 6 of 16




    Proofpoint will become a private company with the flexibility and
    resources to continue providing the most effective cybersecurity and
    compliance solutions to protect people and organizations around the
    world. Additionally, Proofpoint will benefit from the operating
    capabilities, capital support and deep sector expertise of Thoma
    Bravo – one of the most experienced and successful software
    investors in the world.

    “Today’s announcement is a testament to the strength of
    Proofpoint’s people-centric approach to cybersecurity and
    compliance and underscores our important role preventing,
    defending and responding to today’s threats,” said Gary Steele,
    Chairman and CEO of Proofpoint. “We have made tremendous
    strides in expanding the sophistication and scale of our offerings,
    and in 2020 we generated more than $1 billion in annual revenue –
    making Proofpoint the first SaaS-based cybersecurity and
    compliance company to reach that milestone. We believe that as a
    private company, we can be even more agile with greater flexibility
    to continue investing in innovation, building on our leadership
    position and staying ahead of threat actors. Thoma Bravo is an
    experienced software investor, providing capital and strategic
    support to technology organizations, and our partnership will
    accelerate Proofpoint’s growth and scale at an even faster pace. This
    is an exciting new chapter for Proofpoint that would not have been
    possible without our employees’ hard work and commitment to our
    customers, partners and each other.”

    Dana Evan, Lead Independent Director of the Proofpoint Board of
    Directors, said, “We are confident that this transaction is a great
    outcome for our shareholders, our employees, our customers and our
    Company. Following Thoma Bravo’s approach, we thoroughly
    reviewed the proposal with the assistance of independent financial
    and legal advisors. We determined this premium, all-cash offer and
    partnership would create immediate and certain value for
    shareholders and help us achieve our operational and market
    ambitions more quickly for the benefit of our customers. Today’s
    announcement is a credit to the Proofpoint team which has delivered
    outstanding operating performance without ever losing sight of our
    customers, positioning the Company to capture significant value for
    our shareholders.”

    “Proofpoint has achieved tremendous outcomes for customers
    around the world, and we’re excited to partner with this talented
    team at a moment when organizations need innovative solutions to
    navigate an increasingly treacherous cybersecurity environment,”
    said Seth Boro, a Managing Partner at Thoma Bravo. “Proofpoint



                                     6
Case 1:21-cv-04925-JGK Document 1 Filed 06/03/21 Page 7 of 16




    places people at the center of its compliance and security strategy
    and plays a vital role in helping enterprises protect their data. Thoma
    Bravo’s approach to value creation is rooted in partnering with the
    organization in which we invest and looking for opportunities to
    both enhance their existing operations and build technology
    platforms that drive significant growth. Proofpoint’s opportunity as
    a privately held company is incredibly compelling, and we look
    forward to working closely with them to drive continued business
    growth and deliver world-class advanced threat protection to even
    more customers in even more ways.”

    “Proofpoint has established itself as a true powerhouse in the
    cybersecurity sector due to its innovative suite of market-leading
    products and impressive customer base of leading companies around
    the world,” said Chip Virnig, a Partner at Thoma Bravo. “As the
    sophistication of cyberattacks continues to increase, Proofpoint is
    delivering the most effective solutions to help organizations protect
    their data and people across digital platforms. We look forward to
    partnering with the talented Proofpoint team and leveraging Thoma
    Bravo’s significant security and operational expertise to help
    accelerate the Company’s growth.”

    Transaction Details

    Proofpoint’s Board of Directors (“the Board”) has unanimously
    approved the agreement with Thoma Bravo and recommends that
    Proofpoint shareholders vote in favor of the transaction at the
    Special Meeting of Shareholders to be called in connection with the
    transaction.

    The agreement includes a 45-day “go-shop” period expiring on June
    9, 2021, which allows the Board and its advisors to actively initiate,
    solicit and consider alternative acquisition proposals from third
    parties. The Board will have the right to terminate the merger
    agreement to enter into a superior proposal subject to the terms and
    conditions of the merger agreement. There can be no assurance that
    this “go-shop” will result in a superior proposal, and Proofpoint does
    not intend to disclose developments with respect to the solicitation
    process unless and until it determines such disclosure is appropriate
    or otherwise required.

    The transaction is expected to close in the third quarter of 2021,
    subject to customary closing conditions, including approval by
    Proofpoint shareholders and receipt of regulatory approvals. Upon
    closing of the transaction, Proofpoint’s common stock will no longer




                                      7
         Case 1:21-cv-04925-JGK Document 1 Filed 06/03/21 Page 8 of 16




               be listed on any public market. The Company will continue to be
               headquartered in Sunnyvale, California.

               First Quarter 2021 Financial Results

               In a separate press release, Proofpoint today announced its first
               quarter fiscal year 2021 financial results. The press release is also
               available on the Investor Relations section of the Company’s
               website. In light of the announced transaction with Thoma Bravo,
               Proofpoint has cancelled its earnings conference call previously
               scheduled for April 29, 2021.

               Advisors

               Morgan Stanley & Co. LLC is acting as exclusive financial advisor
               to Proofpoint, and Skadden, Arps, Slate, Meagher & Flom LLP is
               acting as its legal counsel. Financing for the transaction is being
               provided by Goldman Sachs & Co. LLC. Goldman Sachs & Co.
               LLC is also serving as financial advisor to Thoma Bravo, and
               Kirkland & Ellis LLP is serving as its legal counsel.


                                       ***

       24.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that Proofpoint’s stockholders are provided with the material information that has been

omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       25.     On June 2, 2021, Proofpoint filed the Proxy Statement with the SEC in connection

with the Proposed Transaction.       The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed

with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed


                                                 8
          Case 1:21-cv-04925-JGK Document 1 Filed 06/03/21 Page 9 of 16




decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Proofpoint Financial Projections

       26.     The Proxy Statement fails to provide material information concerning financial

projections by Proofpoint management and relied upon by Morgan Stanley in its analysis. The

Proxy Statement discloses management-prepared financial projections for the Company which are

materially misleading. The Proxy Statement indicates that in connection with the rendering of its

fairness opinion, that the Company prepared certain non-public financial forecasts (the “Company

Projections”) and provided them to the Board and the financial advisors with forming a view about

the stand-alone valuation of the Company. Accordingly, the Proxy Statement should have, but fails

to provide, certain information in the projections that Proofpoint management provided to the

Board and the financial advisors. Courts have uniformly stated that “projections … are probably

among the most highly-prized disclosures by investors. Investors can come up with their own

estimates of discount rates or [] market multiples. What they cannot hope to do is replicate

management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders

Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       27.     For the Company Projections, the Proxy Statement provides values for non-GAAP

(Generally Accepted Accounting Principles) financial metrics: EBIT, and Unlevered Free Cash

Flow, but fails to provide line items used to calculate these metrics and/or a reconciliation of these

non-GAAP metrics to their most comparable GAAP measures, in direct violation of Regulation G

and consequently Section 14(a).

       28.     When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their corporate




                                                  9
         Case 1:21-cv-04925-JGK Document 1 Filed 06/03/21 Page 10 of 16




suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       29.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.1

       30.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metrics included in the Proxy Statement not misleading.

Omissions and/or Material Misrepresentations Concerning Morgan Stanley’s Financial Analysis

       31.     With respect to Morgan Stanley’s Public Trading Comparables Analysis, the Proxy

Statement fails to disclose: (i) the individual multiples and metrics for the companies observed by

Morgan Stanley in the analysis; (ii) the Company’s levered cash flow (“LFCF”) provided to



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm

                                                 10
         Case 1:21-cv-04925-JGK Document 1 Filed 06/03/21 Page 11 of 16




Morgan Stanley by Proofpoint’s management for calendar years 2021 and 2022; (iii) publicly

available consensus equity analyst research estimates for calendar years 2021 and 2022 for the

Company; (iv) the basis for selecting the representative ranges of fully diluted equity value to

LFCF multiples.

       32.     With respect to Morgan Stanley’s Discounted Equity Value Analysis, the Proxy

Statement fails to disclose: (i) range of implied present equity values per share of Proofpoint stock

on a standalone basis; (ii) calendar 2023 LFCF estimates under each of the Street Consensus and

Management Plan; (iii) the basis for applying a discount rate of 8.1%; (iv) Proofpoint’s estimated

cost of equity; and (v) Proofpoint’s fully diluted share count as provided by Proofpoint’s

management.

       33.     With respect to Morgan Stanley’s Discounted Cash Flow Analysis for the

Company, the Proxy Statement also fails to disclose: (i) the terminal values for the Company; and

(ii) the inputs and assumptions underlying the range of discount rates ranging from 7.1% to 9.0%.

       34.     With respect to Morgan Stanley’s Precedent Transactions Multiples Analysis, the

Proxy Statement fails to disclose: (i) the closing and announcement dates of each transaction

observed; and (ii) the basis for selecting the representative ranges of the fully diluted equity value

to the estimated NTM LFCF multiples of the transactions.

       35.     With respect to Morgan Stanley’s Illustrative Precedent Premiums analysis, the

Proxy Statement fails to disclose: (i) the closing and announcement dates of each transaction

observed; (ii) each acquired company’s closing share price on the last trading day prior to

announcement; and (iii) the basis for selecting the representative range of premia.




                                                 11
           Case 1:21-cv-04925-JGK Document 1 Filed 06/03/21 Page 12 of 16




          36.   With respect to Morgan Stanley’s Equity Research Analysts’ Future Price Targets,

the Proxy Statement fails to disclose: (i) the price targets observed for the Company; (ii) the equity

research analysts noted in the analysis; (iii) the basis for applying a 8.1% discount rate.

          37.   In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          38.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          39.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          40.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial



                                                 12
         Case 1:21-cv-04925-JGK Document 1 Filed 06/03/21 Page 13 of 16




analysis that were prepared by Morgan Stanley and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

       41.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

       42.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

       43.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.




                                                  13
           Case 1:21-cv-04925-JGK Document 1 Filed 06/03/21 Page 14 of 16




                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          44.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.   The Individual Defendants acted as controlling persons of Proofpoint within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Proofpoint, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of Proofpoint, including the content and dissemination

of the various statements that Plaintiff contends are materially incomplete and misleading.

          46.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          47.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Proofpoint, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Proxy Statement.




                                                 14
         Case 1:21-cv-04925-JGK Document 1 Filed 06/03/21 Page 15 of 16




       48.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       49.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       50.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       51.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;


                                                 15
           Case 1:21-cv-04925-JGK Document 1 Filed 06/03/21 Page 16 of 16




          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.




 Dated: June 3, 2021                                MELWANI & CHAN LLP

                                               By: /s Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   1180 Avenue of the Americas, 8th Fl.
                                                   New York, NY 10036
                                                   Telephone: (212) 382-4620
                                                   Email: gloria@melwanichan.com

                                                    Attorneys for Plaintiff




                                                  16
